Citation Nr: 1503763	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral feet disorders, claimed as flat feet.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran had a hearing before the Board in November 2013 and the transcript is of record.

The issue of entitlement to service connection for disabilities stemming from Agent Orange exposure, to include lupus, has been raised by the record during the November 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran originally filed a claim for service connection for flat feet (pes planus), however the examination and the record reflect a diagnosis of tinea pedis rather than pes planus.  The Board has construed the Veterans claim as a claim for service connection for a bilateral foot disability.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).

The issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1. The evidence is in equipoise regarding the relationship between the Veteran's tinea pedis and his military service.

2.  The Veteran incurred tinnitus while on active duty.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral tinea pedis have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  In light of the grant herein, any deficiencies with regard to notice or assistance are considered moot.  

Service Connection

The Veteran contends his in-service duties, to include marching through tough terrain and parachute jumping, placed significant strain on his feet.  He further testified before the Board about the tough circumstances in Vietnam preventing proper care of his feet, such as changing his boots and/or socks.  He indicated he had chronic Athlete's Foot in the military and since the military.  With regard to tinnitus, the Veteran described significant noise exposure in Vietnam and noticing tinnitus immediately upon returning from Vietnam.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran's service treatment records do not confirm in-service complaints of the feet or tinnitus.  Indeed, the Veteran denied any foot or ear trouble at the time of his June 1967 entrance examination, December 1968 examination, August 1971 examination, and December 1972 examinations.  

The Board notes, however, that the Veteran's DD-214 confirms the Veteran's receipt of a parachute badge as well as a Vietnam Service Medal, and a Combat Infantryman Badge.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In light of the circumstances of the Veteran's combat service and his receipt of a parachute badge, the Board accepts the Veteran's description of hard landings and tough terrain in Vietnam as well as his description of improper care of his feet and traumatic noise exposure. 

After service, VA outpatient treatment records are silent as to any complaints, treatment or diagnoses for his feet or ears.  The Veteran never indicated any specific treatment for tinnitus, although he indicates his employer told him he had hearing loss during an occupational audiological examination as early as the 1970s.  The Veteran indicates he mainly treated his feet with over-the-counter creams and powders.  

The Veteran was afforded VA audiological examinations in 2011 and 2012 where the examiners noted the Veteran's contention that he first noticed tinnitus in 1970 and 1971 respectively.  Etiological opinions were rendered in August 2011 and August 2012, finding the Veteran's tinnitus less likely as not related to his military service, but the rationale mainly focused on hearing loss.  That is, both examiners noted in-service audiological examinations within normal limits.  While the examiners indicated the Veteran's contention of first noticing tinnitus while on active duty, neither examiner reconciled the Veteran's lay statement with the opinion reached.  

With regard to the bilateral foot claim, the Veteran was afforded a VA examination in August 2012 where the examiner found no objective evidence of pes planus (flat feet) or other abnormality.  Rather, the examiner diagnosed the Veteran with tinea pedis, noting the Veteran's complaints of scaling and itching of his feet since service.  In September 2012, the examiner provided an addendum opinion after reviewing the file and service treatment records.  The examiner opined that the Veteran's tinea pedia is "less likely as not" related to his military service.  The examiner noted the Veteran's denial of any foot trouble on his August 1971 separation examination and found no other evidence of foot problems in the service treatment records.  

In short, medical examinations of record rendered negative nexus opinions with regard to the Veteran's tinnitus and tinea pedis mainly based on the absence of in-service treatment.  None of the examiners reconciled the opinions with the conditions of the Veteran's combat service or the Veteran's lay description of in-service symptoms or symptoms since service.

The Board finds the Veteran competent to describe his symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  For example, the Court has held that where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board finds no reason to doubt the Veteran's credibility or description of in-service conditions overseas, noise trauma, trauma to his feet, or symptoms since service.  Indeed, his description is consistent with the combat circumstances of his service.   

While the medical evidence does not show tinnitus or any chronic diagnoses of the feet in service or for decades later, the Board finds the Veteran competent to diagnose tinnitus and "Athlete's Foot" as unique and readily identifiable conditions.  Current medical examinations confirmed the diagnosis of tinea pedis of the bilateral feet, and noted tinnitus since 1970 or 1971.  
The Board finds the evidence, at the very least, in relative equipoise.  While there are negative medical opinions in this case, the Board finds them inadequate in that neither the 2011 nor 2012 examiners provided a rationale for dismissing the Veteran's lay statements of tinnitus since service or flakey and itchy feet since service, especially in light of his confirmed combat service in Vietnam.  The Board notes the lack of medical corroboration of continuous symptoms since service, but as indicated above, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  A combat Veteran's assertions, moreover, are presumed if consistent with the overall circumstances of his service.  38 U.S.C. § 1154(b). 

Here the Veteran has competently and credibly stated that he first noticed tinnitus upon returning from Vietnam.  He described conditions of combat causing chronic problems with his feet, to include scaling and flaking.  His statements are generally consistent with the circumstances of his service and the Board has no reason to doubt the Veteran's credibility. As such, the Board finds any reasonable doubt must be resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinea pedis is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims he noticed hearing loss immediately after returning from Vietnam.  He testified at his hearing that the circumstances of his separation were complicated, to include delays.  As such, he claims he never received a separation examination.  He acknowledges his service treatment records reflect a separation examination, but he does not recall ever having one.  

His service treatment records actually contain four examinations dated June 1967, December 1968, August 1971, and December 1972 (dated one year after his separation from the military).  None of these examinations note complaints or findings consistent with hearing loss.  

After service, the Veteran indicates he started working for Dupont, where hearing tests were conducted regularly.  He claims his initial audiology examination, which was immediately after service, was indicative of some hearing loss.  He worked there for 33 years, retiring in 2001.  None of these records are in the claims folder and it does not appear the RO made any efforts to obtain these records.  The Veteran testified that the company was taken over by "Invista" so the records may no longer be available.  In light of the fact that the record currently contains no treatment related to hearing loss or tinnitus for decades after service, the Board concludes efforts must be made to obtain these occupational audiology evaluations.  

The Veteran was afforded VA examinations in 2011 and 2012.  The results are ambiguous as to whether the Veteran currently has a hearing loss disability as defined under 38 C.F.R. § 3.385 (2014).  Unlike tinnitus, a hearing loss "disability" is something specifically defined in the law and must be substantiated by objective testing.  Id. Here, in 2011, the Veteran's hearing loss met the definition of a "disability" in the left ear, but not the right ear.  In 2012, neither ear met the definition of a "disability."  In both cases, the examiners rendered negative nexus opinions, but neither examiner considered the Veteran's combat service, or his testimony that his employer noted hearing loss at the initial audiology examination immediately after service.

In light of the missing records and the medical ambiguity, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempts should be made to obtain any records identified to include occupational treatment records from his former employer Dupont, possibly known now as Invista, from 1971 to 2001. With regard to the private treatment records, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.

2.  Obtain VA treatment records for the Veteran dated from September 2012 to the present.  All attempts to obtain these records must be associated with the claims file.
 
3. After the above is completed and records are obtained to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability began in service, was caused by service, or is otherwise related to service.  In light of the Veteran's combat service, the examiner is to presume in-service acoustic trauma.  

The claims folder must be made available to the examiner. The examiner is directed to consider the Veteran's in-service military noise exposure consistent with his combat service in Vietnam, his lay statements indicating he first noticed hearing loss immediately after returning from Vietnam, his entrance and separation examinations and audiological findings at that time, post-service occupational and recreational noise exposure, and post-service VA examinations and opinions.

The examiner should provide a complete rationale for any opinion given.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


